- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayers ID (CNPJ/MF) No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company MINUTES OF THE ANNUAL GENERAL SHAREHOLDERS MEETING HELD ON APRIL 27, 2010 1. Date, Time and Place : On April 27, 2009, at 10:00 a.m., at the Companys headquarters, located in the city of São Paulo, State of São Paulo, at Avenida das Nações Unidas, 8,501, 19 th floor. 2. Call Notice : The call notice was published in the Diário Oficial do Estado de São Paulo, on March 26, 27 and 30, 2010, pages 83, 58 and 202, respectively, and in the O Estado de São Paulo newspaper, on March 26, 27 and 30, 2010, pages B06, B13 and B10, respectively . 3. Attendance : Shareholders representing more than 58% of the Companys total and voting capital, as per the signatures in the Shareholders Attendance Book. Also present Messrs. Wilson Amaral de Oliveira and Alceu Duilio Calciolari, Chief Executive Officer and Chief Financial and Investor Relations Officer, respectively, and Mrs. Liliane Lisandra de Andrade, bearer of the Brazilian Identity Card (RG) 33.901.771-5, issued by SSP/SP, and enrolled with the CRC/SP under No.1SP26597, representing the Companys independent auditors, Terco Grant Thornton Auditores Independentes  Sociedade Simples. 4. Presiding Board : Chairman : Wilson Amaral de Oliveira. Secretary : Fabiana Utrabo Rodrigues. 5. Agenda : (i) to receive the accounts drawn up by the Companys officers, examine, discuss and vote on the financial statements concerning the fiscal year ended December 31 st , 2009; (ii) to decide on the destination of the net profits of the fiscal year ended December 31 st , 2009, and on the payment of dividends in the amount of R$50,716,096.23; (iii) to elect members to the Companys Board of Directors due to the expiration of the term-of-office of the Board members; (iv) to establish the global amount to be paid as remuneration to Companys management in 2010. 6. Resolutions : By shareholders present at the meeting, with the abstention of those legally impeded, the following resolutions have been taken: 6.1. To record that the Minutes related to this Annual General Shareholders Meeting will be drawn-up in summary form and published without the signatures of the shareholders, as permitted by paragraphs 1 and 2 of Article 130 of Law No. 6,404/76; 6.2. To approve, after being examined and discussed, by majority vote and with no restrictions, the accounts drawn up by the Companys management and the Companys financial statements concerning the fiscal year ended December 31 st , 2009, which, together with the Explanatory Notes and the Independent Auditors Opinion, were published, in full, in the Diário Oficial do Estado de São Paulo  Caderno Empresarial 02, on February 9, 2010, pages 2 to 6, and in the newspaper O Estado de São Paulo, on February 9, 2009, pages B9 to B12, the legal term thereby having been complied with; 2 6.3. To approve, by majority vote and with no restrictions, the proposal to allocate the net profits concerning the fiscal year ended December 31 st
